336


            OFFICE   OF    THE   ATTORNEY    GENERAL   OF   TEXAS
                                    AUSTIN




Hon. Joe P. Flack
County Attorney
Kenard.County
Kenard, Texas
Dear Sir:
                                      Opinion No. O-7521 :
                                             Authority of t
                                             Court to acce



          I quote from your letter 0
an opinion of this department:
          “The clubwonen of Een
     Commissioners Court want t
                                                       e Extension
                                                       cure a com-
     petent agent for




                     e&ion is, again, could the Commissioners
                      $150.00 and the amount would be $1050.00,
     to be.disbursedby the CommissionersCourt and, I believe,
     would be paid to the Extension Service.”
            Article 164,    Revised Civil Statutes of 1925,         is amended,
provides:
          “The Cowzssioners Court of any County in this
     State is authorized to establish and conduct cooperative
Hon. Joe P. Flack - Page 2


     demonstrationwork in agriculture and home economics in
     cooperationwith the Agriculturaland MechanicalCollege
     of Texas, upon such terms and conditions as may be agreed
     upon b the Commissioners'Court and the agents of the
     Bgrlclxtural and Eechanlcal College of Texas; and may
     employ such means, and may appropriate and expend such
     euma of money as may be necessaryto effectivelyestablish
     end carry on such demonstrationwork in agricultural and
     home economics in their respective counties.n
           Under the Texas Constitution, Article XI, counties are         i,
munici al corporations and political subdivisions of the State. city
of Abl3 ene vs. State,llj S.Z. (2nd) 631, error dismissed.
          If the sum contributedby the clubwomen of PienardCounty
plus the salary of the county home demonstration agent is to be treated
as a gift or donation by the Commisaionera~Court, it is our opinion
that the,law Is well settled that municipal corporationsma receive
bequests .ifts and donations of all kinds of roperty. MC&alllin,
Kunicipai forporatlons, Revised Edition, Sec. !221.
          Under their general powers ato acquire and hold
it has been held that a municipal corporation may accept a
money from the United States government. Iowa-SouthernUti
Company vs. Lamoni, 11 Fed. Sup. 581.
          In the case of State Ex Rel helrose Sewer District vs.
Smith, 120 S.W. (2nd) 1102, it was held that a sewer district could
accept donations such as federal grants which would enable them to
construct a system costing more than its debt limit.
          It is our opinion that it would not be Improper for the
Comlssioneral  Court to accept the contributionsor donations fron
private individuals to be applied to the salary of e county home
demonstration egent pursuant to an agreemen:entered into with the
;;zslon Division of the Agricultural and F:echcnicalCollege of
     .
          However, all expenditure of county funds by the Commission-
erst Court is governed by the budget     zc set forth in itrticle69a-
11, V.A.C.S., which provides in part
Non, Joe P. Flack - Page 2


              *k?mn the bud&et l-u15 been finally approved by
     th6 Commissioners Co-m-t,the ?udzet, as approved by
     the Court shall be filed with the Clerk of tha (;oumy
     court, azB4taxes levied only in accordance thereuith
     and no expenditure             of th:efund6 Gf the county 5h&i,
     thereafter be tradeexcept in strict &m@.iance with
     the km&et. as adopted by the Court. Except that
     ermr&oneyexpendittwos in &we of gave public nec-
     amity, to meet :‘ms&“-.             and unforeseen eocditiorz
     ~r.%A.ci~t cs-c~~!.r! ~o’i, by  ro.?.eon;bLy
                                                di.llC;ont,
                                                         ',ho~~~htend
     atd$;to:lt?.o;l,     haye kc:. '~:-.f:l:r
                                           si,-.(j
                                               in ;.pcy:~.-:;?;:_L
                                                               i,.&:;$^c,)
     may $rom t5.m to ti. be a!t.ihorized            by tt:e~2oxTt 23
     z'?rcn~~wn"us        to the oriqlr:Klk:Q;ct."
           Ge eui;i;ostthe proper nay to '-
                                         .axZlo the pi-opcscddonation
ia to have the &more tender the ewe to tl;e~orpr~asionere~     Court
for the sale urpose OS s*qpleaentin: tkt2cou2ty'e a3propria';ionfor
paylug the safary of t3e hone demanstmtioz went. xf t&8 COWt
accepts the Coni;tior., proper entry of the pro 0~~1 and scsei>tFLlce
should be mdo in t!lesimt oe of the Court. i!    he amunt of the 60x-
t;iOll,&X2.00, boccmc L test fund and the comty becweo the
trustee to e-xperAdthat!?~ndin accordance v.5ththe tmet agreernect.
The money should be deposited ir.the C:A&L~ trce.euryto the cred!it
of a fund which may be denominated W&ry       Fund of ik~m Demonstration
Agent.n   The Comty  Treasurer  should deposit  the mane in the County
De,positor to t&s credit of the sam ik.$. Eroh montK in payment of
the agent7 9 ealaq the Sourt !Rayo?dcr 275.X) te be
gmeral %Jid and *c f.; v4 at of the trust fwd, a tot&%
                    c .,                                     $.$;"%e
mount contribyxtedto t% aLc:lt'   e S&D>    a,;.ck
                                                 m-xth.
          ::incr tko a+m!r.t, iccated.   is not Pcrivci     from taxes,     if tha
plan svdaoted ir followzG,'the e::~eiictii:cz-e    t-ythe county of the
if9Ot3.00
        for part pap;cat 0E t.b.e     agetrt’cG&kl-y u-‘,il’%G   i:i E”r:Ct    C0T.P
pliance with the bx%get,e,?dthe I.&W.